132 F.3d 42
97 CJ C.A.R. 3278
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cary GAGAN, Plaintiff-Appellant,v.HENRY SOLANO, in his individual and official capacity asUnited States Attorney for the District of Colorado;  JAMESALLISON, in his individual and official capacity asAssistant United States Attorney for the District ofColorado;  UNITED STATES ATTORNEY FOR THE DISTRICT OFCOLORADO;  JOSEPH JOHNSON, in his individual and officialcapacity as Special Agent in Charge of the Federal Bureau ofInvestigation for the District of Colorado;  MARK HOLTSLAW,in his individual capacity as a Special Agent for theFederal Bureau of Investigation for the District ofColorado;  TINA ROWE, in her individual and officialcapacity as the United States Marshal for the District ofColorado;  DAVID FLOYD, in his individual capacity as aDeputy United States Marshal for the District of Colorado;LARRY HOMINICK, in his individual capacity as Deputy UnitedStates Marshal for the District of Colorado;  JAKE WARNER,in his individual capacity as a Deputy United States Marshalfor the District of Colorado;  JAMES TAFOYA, in hisindividual capacity as a Deputy United States Marshal forthe District of Colorado;  DRUG ENFORCEMENT ADMINISTRATION;GREG WILLIAMS, in his individual and official capacity asSpecial Agent in Charge of the United States DrugEnforcement Administration for the District of Colorado;ROBERT GREGORY, in his individual capacity as a SpecialEnforcement Administration for the District of Colorado;BUREAU OF ALCOHOL, TOBACCO AND FIREARMS, the District ofColorado;  BILL EASTMAN, in his individual and officialcapacity as Special Agent in Charge of the Bureau ofAlchohol, Tobacco and Firearms for the District of Colorado;MATT TRAVER, in his individual capacity as a Special Agentfor the Bureau of Alcohol, Tobacco and Firearms for theDistrict of Colorado;  THE MCGRAW-HILL COMPANIES, INC., acorporation licensed to do business in the State of Coloradoand owner of KMGH Channel 7;  DAVE MINSHALL, KMGH channel 7Investigative Reporter;  JOHN PROFFITT, KMGH Channel 7General Manager;  TREETOP COMMUNICATIONS, an Indianacorporation conducting business in the State of Colorado;LAWRENCE MEYERS, Investigative Reporter for Media BypassMagazine;  JIM THOMAS, Chief Executive Officer for TreetopComminications and Media Bypass Magazine;  JIM THOMAS, ChiefExecutive Officer for Treetop Communications and MediaBypass Magazine;  JIM KEITH, author of the book OKBOMB, a1996 book distributed in the State of Colorado;  ILLUMINETPRESS, a corporation licensed to do business in the State ofGeorgia and publisher of the book OKBOMB, conductingbusiness in the State of Colorado;  RON BONDS, Owner ofIlluminet Press;  NANCY KRATZER, Director of Marketing andPromotion for Illuminet Press;  and unidentified agents andmarshals of the FBI, U.S. Marshals Service, D.E.A., BATF forthe District of Colorado, Defendants-Appellees.
No. 97-1337, (D.C. No. 97-S-308)
United States Court of Appeals, Tenth Circuit.
Dec. 11, 1997.

CC ORDER AND JUDGMENT*
Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


1
Plaintiff Cary Gagan, appearing pro se, appeals the district court's denial of his Motion to Vacate Order of Dismissal filed pursuant to Fed.R.Civ.P. 60(b)(6).  Gagan instituted this civil rights action against numerous Defendants alleging that they violated his constitutional rights while he served as a government informant.  The district court dismissed Gagan's complaint as frivilous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) & (ii).  Thereafter, Gagan filed his motion to vacate asking the district judge to reinstate Gagan's lawsuit and recuse himself (as well as all other judges from the District of Colorado) from hearing the case.  Our jurisdiction to review the denial of Gagan's Rule 60(b)(6) motion arises under 28 U.S.C. § 1291.  We review the denial of such motion only for an abuse of discretion.  Cashner v. Freedom Stores, Inc., 98 F.3d 572, 576 (10th Cir.1996).  In determining whether the district court abused its discretion, we are mindful that "[r]elief under Rule 60(b) is extraordinary and may only be granted in exceptional circumstances."  Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir.1990).


2
We have reviewed the briefs, pleadings, motions, and entire record before us.  We agree with the district court that this action is frivolous and find no abuse of discretion in the denial of Gagan's Rule 60(b)(6) motion.


3
AFFIRMED.


4
Entered for the Court,

Bobby R. Baldock, Circuit Judge


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir. 34.1.9.  The case is therefore ordered submitted without oral argument